DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 04/16/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Objections
Claims 12 and 18 are objected to because of the following informalities:  The preamble of claim 18 lacks the word "claim" before the number 12. The preamble of claim 12 states “claim 1”; however, the Examiner has concluded that the Applicant meant to state “claim 11”, instead. The Examiner has continued with their office action as if claim 12 were dependent upon claim 11. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a ground-engaging mechanism"  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Based on the context of the claim language, original disclosure, and the requisite knowledge a person of ordinary skill in the art, it is unclear what the limitation “outside the pivot axis” actually means. According to the Applicant’s specification, in Figure 1, the boom arm assembly is shown to pivot around the axis point 175, without breaking the joint, it appears to be impossible to pivot outside of this axis. For the purposes of examination, Examiner interprets this limitation to mean pivoting away from the frame of the excavator. 
Claim 16 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The language of claim 16 is improper because such language is inconsistent with the claims upon which claim 16 is dependent. Claims such as 12 and 14 are method claims; whereas, this limitation indicates that claim 16 is an apparatus claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Matsuyama et al., US-20170284070-A1, and in view of Brabec et al., US-5933346-A, hereinafter referred to as Matsuyama and Brabec. 
As per claim 1
Matsuyama discloses [a]n excavator comprising (The upper swing body 3 is mounted on the travel unit 5 – Matsuyama Fig 1 and ¶27): 
a frame (The upper swing body 3 is mounted on the travel unit 5 – Matsuyama Fig 1 and ¶27); 
a ground-engaging mechanism coupled to the frame and configured to support the frame on a surface (The working unit 2 includes a boom 6 , an arm 7 , a bucket 8 as a working implement, a boom cylinder 10 , an arm cylinder 11 , and a bucket cylinder 12 – Matsuyama Fig 1 and ¶29); 
a boom pivotally coupled to the frame (The boom 6 has a base end portion mounted to a front portion of the vehicle body 1 through a boom pin 13 – Matsuyama Fig 1 and ¶29); 
a first actuator interconnecting the boom and the frame and operable to move the boom relative to the frame (a boom cylinder 10 – Matsuyama Fig 1 and ¶29); 
a dipper stick pivotally coupled to the boom for rotational movement about a pivot axis (an arm 7 – Matsuyama Fig 1 and ¶29); 
a second actuator interconnecting the dipper stick and the boom and operable to move the dipper stick about the pivot axis relative to the boom (an arm cylinder 11 – Matsuyama Fig 1 and ¶29); 
an implement pivotally coupled to the dipper stick (The bucket 8 moves around the bucket pin 15 – Matsuyama Fig 1 and ¶29); 
a third actuator interconnecting the implement and the dipper stick and operable to move the implement relative to the dipper stick (and a bucket cylinder 12 – Matsuyama Fig 1 and ¶29); 
at least one sensor operable to sense one or more of a dipper stick position and a direction of movement of one or more of the boom, the dipper stick, or the implement (The control system 200 has a first stroke sensor 16, a second stroke sensor 17 , and a third stroke sensor 18 – Matsuyama ¶51); and
a control architecture including: a user input interface, a storage medium having a control algorithm stored therein, and a controller configured to execute the control algorithm to (The processing unit 26 P of the working unit controller 26 executes a computer program for controlling the working unit 2 to control the working unit 2 . The control of the working unit 2 includes the intervention control and control by a method of controlling a work machine according to an embodiment. The storage unit 26 M stores a computer program for controlling the working unit 2 – Matsuyama ¶73): 
receive a target grade request from one or more of the user input interface and the storage medium (When the target profile in the intervention control is the offset profile 43 Iv, the distance calculation unit 26 B obtains the distance Off from the display controller 28 , adds the distance Off to a position of the target excavation profile 43 I, and determines the offset profile 43 Iv. The distance calculation unit 26 B calculates the shortest distance d between the tooth tip 8 T of the bucket 8 and the offset profile 43 Iv. The distance Off is input by the operator of the excavator 100 from the touch panel of the display unit 29 illustrated in FIG. 2, and stored in the display controller 28 – Matsuyama ¶78); 
receive a dipper stick position relative to the pivot axis from the at least one sensor, wherein the dipper stick position is one of inside the pivot axis or outside the pivot axis (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11, and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 2 of the arm 7 to the boom 6, based on a length of the arm cylinder detected by the second stroke sensor 17, and outputs the calculated tilt angle θ 2 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52); 
receive the direction of movement of the dipper stick relative to the pivot axis from the at least one sensor, wherein the direction of movement of the dipper stick is one of arming away from the pivot axis or arming toward of the pivot axis (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11, and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 2 of the arm 7 to the boom 6, based on a length of the arm cylinder detected by the second stroke sensor 17, and outputs the calculated tilt angle θ 2 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52). 
Matsuyama does not disclose and operating the first actuator in an automatic mode to automatically adjust a height of the pivot axis relative to the frame when the dipper stick position and the direction of movement of the dipper stick are within an automatic control region for automatically maintaining a target grade.
However, Brabec teaches and operating the first actuator in an automatic mode to automatically adjust a height of the pivot axis relative to the frame when the dipper stick position and the direction of movement of the dipper stick are within an automatic control region for automatically maintaining a target grade (The method of the present invention includes the steps of: (1) inputting data to the machine control system to define a desired contour (depth or slope) of the excavated surface; (2) positioning the excavator bucket close to the desired contour; (3) enabling automatic control; and (4) automatically controlling movement of the excavator bucket only when the position of the excavator bucket is within a predetermined distance or angle of the desired contour. & In the first type of automatic depth control, both the depth and bucket angle are automatically controlled. The bucket translates at a fixed angular orientation through the excavation pass with the cutting edge 34 following the desired depth 35, and this is achieved by the system controller 44 controlling both the bucket cylinder 28 and the boom cylinder 18 – Brabec Fig 1 and Column 2 Lines 7-15, and Column 6 Lines 40-46).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 2
Matsuyama further discloses wherein operating the first actuator in an automatic mode comprises (based on a length of the boom cylinder detected by the first stroke sensor 16 – Matsuyama Fig 8 and ¶51, and ¶52): 
moving the boom upwards when i) the dipper stick is outside the pivot axis and ii) the dipper stick is arming in (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11 , and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 1 of the boom 6 in a direction orthogonal to a horizontal plane in a local coordinate system of the excavator 100 , in particular, a local coordinate system of the vehicle body 1 , based on a length of the boom cylinder detected by the first stroke sensor 16 , and outputs the calculated tilt angle θ 1 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52 - Examiner reasons that based on the aforementioned 112(b) interpretation, the movement of the first actuator that moves the position of the dipper stick is taught by the changing position of the boom arm assembly due to sensor inputs); 
moving the boom upwards when i) the dipper stick is inside the pivot axis and ii) the dipper stick is arming away (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11 , and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 1 of the boom 6 in a direction orthogonal to a horizontal plane in a local coordinate system of the excavator 100 , in particular, a local coordinate system of the vehicle body 1 , based on a length of the boom cylinder detected by the first stroke sensor 16 , and outputs the calculated tilt angle θ 1 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52 - Examiner reasons that based on the aforementioned 112(b) interpretation, the movement of the first actuator that moves the position of the dipper stick is taught by the changing position of the boom arm assembly due to sensor inputs); 
moving the boom downwards when i) the dipper stick is outside the pivot axis and ii) the dipper stick is arming away (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11 , and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 1 of the boom 6 in a direction orthogonal to a horizontal plane in a local coordinate system of the excavator 100 , in particular, a local coordinate system of the vehicle body 1 , based on a length of the boom cylinder detected by the first stroke sensor 16 , and outputs the calculated tilt angle θ 1 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52 - Examiner reasons that based on the aforementioned 112(b) interpretation, the movement of the first actuator that moves the position of the dipper stick is taught by the changing position of the boom arm assembly due to sensor inputs); 
and moving the boom downwards when i) the dipper stick is inside the pivot axis and ii) the dipper stick is arming (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11 , and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 1 of the boom 6 in a direction orthogonal to a horizontal plane in a local coordinate system of the excavator 100 , in particular, a local coordinate system of the vehicle body 1 , based on a length of the boom cylinder detected by the first stroke sensor 16 , and outputs the calculated tilt angle θ 1 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52 - Examiner reasons that based on the aforementioned 112(b) interpretation, the movement of the first actuator that moves the position of the dipper stick is taught by the changing position of the boom arm assembly due to sensor inputs).
As per claim 3
Matsuyama does not disclose wherein the controller is further configured to deactivate the automatic mode of the first actuator when the dipper stick position and the direction of movement of the dipper stick are outside the automatic control region.
However, Brabec teaches wherein the controller is further configured to deactivate the automatic mode of the first actuator when the dipper stick position and the direction of movement of the dipper stick are outside the automatic control region (The method of the present invention includes the steps of: (1) inputting data to the machine control system to define a desired contour (depth or slope) of the excavated surface; (2) positioning the excavator bucket close to the desired contour; (3) enabling automatic control; and (4) automatically controlling movement of the excavator bucket only when the position of the excavator bucket is within a predetermined distance or angle of the desired contour. & If the excavator bucket is positioned outside the working depth window with respect to the desired depth, then the automatic depth control of the present invention does not engage. & In the first type of automatic depth control, both the depth and bucket angle are automatically controlled. The bucket translates at a fixed angular orientation through the excavation pass with the cutting edge 34 following the desired depth 35, and this is achieved by the system controller 44 controlling both the bucket cylinder 28 and the boom cylinder 18 – Brabec Fig 1 and Column 2 Lines 7-15, Column 2 Lines 33-36 and Column 6 Lines 40-46).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 4
Matsuyama further discloses wherein the control architecture is further configured to execute instructions to (The processing unit 26 P of the working unit controller 26 executes a computer program for controlling the working unit 2 to control the working unit 2. The control of the working unit 2 includes the intervention control and control by a method of controlling a work machine according to an embodiment. The storage unit 26 M stores a computer program for controlling the working unit 2 – Matsuyama ¶73). 
Matsuyama does not disclose activate the third actuator in the automatic mode to automatically curl or dump the implement to adjust an angle a cutting edge of the implement engages the surface when the dipper stick position and the direction of movement of the dipper stick are within the automatic control region, the automatic mode maintaining the target grade.
However, Brabec teaches activate the third actuator in the automatic mode to automatically curl or dump the implement to adjust an angle a cutting edge of the implement engages the surface when the dipper stick position and the direction of movement of the dipper stick are within the automatic control region, the automatic mode maintaining the target grade (The method of the present invention includes the steps of: (1) inputting data to the machine control system to define a desired contour (depth or slope) of the excavated surface; (2) positioning the excavator bucket close to the desired contour; (3) enabling automatic control; and (4) automatically controlling movement of the excavator bucket only when the position of the excavator bucket is within a predetermined distance or angle of the desired contour. & In the first type of automatic depth control, both the depth and bucket angle are automatically controlled. The bucket translates at a fixed angular orientation through the excavation pass with the cutting edge 34 following the desired depth 35, and this is achieved by the system controller 44 controlling both the bucket cylinder 28 and the boom cylinder 18 – Brabec Fig 1 and Column 2 Lines 7-15, and Column 6 Lines 40-46).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 5
Matsuyama further discloses wherein operating the third actuator in the automatic mode comprises (based on a length of the bucket cylinder detected by the third stroke sensor 18 – Matsuyama Fig 8 and ¶51, and ¶52): 
dumping the implement when the dipper stick is arming in (For example, the first stroke sensor 16 is provided at the boom cylinder 10…The sensor controller 39 calculates a tilt angle θ 3 of a tooth tip 8 T of the bucket 8 to the arm 7 , based on a length of the bucket cylinder detected by the third stroke sensor 18 , and outputs the calculated tilt angle θ 3 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52); and
curling the implement when dipper stick is arming away (For example, the first stroke sensor 16 is provided at the boom cylinder 10…The sensor controller 39 calculates a tilt angle θ 3 of a tooth tip 8 T of the bucket 8 to the arm 7 , based on a length of the bucket cylinder detected by the third stroke sensor 18 , and outputs the calculated tilt angle θ 3 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52).
As per claim 6
Matsuyama does not disclose wherein the controller is further configured to deactivate the automatic mode of the third actuator when the dipper stick position and the direction of movement of the dipper stick are outside the automatic control region. 
However, Brabec teaches wherein the controller is further configured to deactivate the automatic mode of the third actuator when the dipper stick position and the direction of movement of the dipper stick are outside the automatic control region (The method of the present invention includes the steps of: (1) inputting data to the machine control system to define a desired contour (depth or slope) of the excavated surface; (2) positioning the excavator bucket close to the desired contour; (3) enabling automatic control; and (4) automatically controlling movement of the excavator bucket only when the position of the excavator bucket is within a predetermined distance or angle of the desired contour. & If the excavator bucket is positioned outside the working depth window with respect to the desired depth, then the automatic depth control of the present invention does not engage. & In the first type of automatic depth control, both the depth and bucket angle are automatically controlled. The bucket translates at a fixed angular orientation through the excavation pass with the cutting edge 34 following the desired depth 35, and this is achieved by the system controller 44 controlling both the bucket cylinder 28 and the boom cylinder 18 – Brabec Fig 1 and Column 2 Lines 7-15, Column 2 Lines 33-36 and Column 6 Lines 40-46).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 7
Matsuyama further discloses wherein maintaining the target grade is sourced from feedback from one or more of a global positioning system and a positioning of the dipper stick relative to the frame (The display controller 28 has a processing unit such as a CPU and a storage unit such as a RAM and a ROM. The display controller 28 obtains the reference position data P and the swing body orientation data Q being the swing body location data from the global coordinate calculation unit 23. In the embodiment, the display controller 28 generates, as working unit position data, bucket tooth tip position data S representing a three-dimensional position of the tooth tip 8 T of the bucket 8. Then, the display controller 28 uses the bucket tooth tip position data S and target excavation information T to generate target excavation profile data U. – Matsuyama ¶58 – Examiner reasons that since the display controller is determining the excavator’s location utilizing the GPS and determines how to maintain the target excavation profile, that the GPS data is utilized to maintain the target profile).
Matsuyama does not disclose and a positioning of the dipper stick relative to the frame.
However, Brabec teaches and a positioning of the dipper stick relative to the frame (The machine control system 36 includes three angle sensors 38, 40, and 42, that provide data to a system controller 44 about the angular positions of the boom 16, stick 22, and bucket 26, respectively, The first type of automatic depth control (depth and bucket angle) is achieved by the system controller 44 controlling both the boom cylinder 18 and the bucket cylinder 28 during the excavation pass. The second type of automatic depth control (depth only) is achieved by automatically controlling only the boom cylinder 18, Under automatic control, the system controller 44 monitors the inputs from the angle sensors 38, 40, and 42 and instructs the valve controller 50 to extend or retract the boom cylinder 28 and optionally the bucket cylinder 28 to move the digging edge 34 of the bucket 26 along the desired depth 35 – Brabec Column 5 Lines 10-13, Column 6 Lines 57-62, and Column 7 Lines 3-8 – Examiner reasons that since the data from the sensors is sent to the control system and that the control system maintains the bucket at the target depth, to maintain a target profile, that the sensor data is utilized to maintain a target profile).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography by determining the boom’s position utilizing sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography by determining the boom’s position utilizing sensors, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 8
Matsuyama further discloses wherein arming in of the dipper stick comprises extension of the second actuator (When the right operation lever 25 R is operated forward, the boom 6 is lowered, and when the right operation lever 25 R is operated backward, the boom 6 is lifted… The right and left operation of the right operation lever 25 R corresponds to operation of the bucket 8… When the right operation lever 25 R is operated leftward, the bucket 8 performs excavation, and when the right operation lever 25 R is operated rightward, the bucket 8 performs dumping… Front and back operation of the left operation lever 25 L corresponds to swing of the arm 7. When the left operation lever 25 L is operated forward, the arm 7 performs dumping, and when the left operation lever 25 L is operated backward, the arm 7 performs excavation – Matsuyama ¶44 – Examiner reasons that the excavator will need to extend its arm to excavate and retract the arm upwards and clear in order to dump).
As per claim 9
Matsuyama further discloses wherein arming away of the dipper stick comprises retraction the second actuator (When the right operation lever 25 R is operated forward, the boom 6 is lowered, and when the right operation lever 25 R is operated backward, the boom 6 is lifted… The right and left operation of the right operation lever 25 R corresponds to operation of the bucket 8… When the right operation lever 25 R is operated leftward, the bucket 8 performs excavation, and when the right operation lever 25 R is operated rightward, the bucket 8 performs dumping… Front and back operation of the left operation lever 25 L corresponds to swing of the arm 7. When the left operation lever 25 L is operated forward, the arm 7 performs dumping, and when the left operation lever 25 L is operated backward, the arm 7 performs excavation – Matsuyama ¶44 – Examiner reasons that the excavator will need to extend its arm to excavate and retract the arm upwards and clear in order to dump).
As per claim 10
Matsuyama further discloses wherein the user input interface comprises (When the right operation lever 25…When the left operation lever 25 L – Matsuyama ¶44): 
a first joystick and a second joystick (When the right operation lever 25…When the left operation lever 25 L – Matsuyama ¶44), 
the first joystick arming away the dipper stick when moved forward and arming in the dipper stick when moved backward (When the right operation lever 25 R is operated forward, the boom 6 is lowered, and when the right operation lever 25 R is operated backward, the boom 6 is lifted… The right and left operation of the right operation lever 25 R corresponds to operation of the bucket 8… When the right operation lever 25 R is operated leftward, the bucket 8 performs excavation, and when the right operation lever 25 R is operated rightward, the bucket 8 performs dumping… Front and back operation of the left operation lever 25 L corresponds to swing of the arm 7. When the left operation lever 25 L is operated forward, the arm 7 performs dumping, and when the left operation lever 25 L is operated backward, the arm 7 performs excavation – Matsuyama ¶44 – Examiner reasons that the excavator will need to extend its arm to excavate and retract the arm upwards and clear in order to dump), and 
the second joystick curling the implement when moving the joystick to the left and dumping the implement when moving the joystick to the right (When the right operation lever 25 R is operated forward, the boom 6 is lowered, and when the right operation lever 25 R is operated backward, the boom 6 is lifted… The right and left operation of the right operation lever 25 R corresponds to operation of the bucket 8… When the right operation lever 25 R is operated leftward, the bucket 8 performs excavation, and when the right operation lever 25 R is operated rightward, the bucket 8 performs dumping… Front and back operation of the left operation lever 25 L corresponds to swing of the arm 7. When the left operation lever 25 L is operated forward, the arm 7 performs dumping, and when the left operation lever 25 L is operated backward, the arm 7 performs excavation – Matsuyama ¶44 – Examiner reasons that the excavator will need to extend its arm to excavate and retract the arm upwards and clear in order to dump).
As per claim 11
Matsuyama discloses [a]method for controlling an excavator, the method comprising (The control of the working unit 2 includes the intervention control and control by a method of controlling a work machine according to an embodiment – Matsuyama ¶73): 
enabling an automatic mode based on user input with a switch from a user input interface (The display unit 29 is, for example, a liquid crystal display device receiving input from a touch panel, but is not limited to the liquid crystal display device. In the embodiment, a switch 29 S is mounted adjacent to the display unit 29. The switch 29 S is an input device for performance of below-mentioned intervention control or stopping the intervention control being performed – Matsuyama ¶61); 
receiving a target grade request from one or more of the user input interface and the storage medium (When the target profile in the intervention control is the offset profile 43 Iv, the distance calculation unit 26 B obtains the distance Off from the display controller 28 , adds the distance Off to a position of the target excavation profile 43 I, and determines the offset profile 43 Iv. The distance calculation unit 26 B calculates the shortest distance d between the tooth tip 8 T of the bucket 8 and the offset profile 43 Iv. The distance Off is input by the operator of the excavator 100 from the touch panel of the display unit 29 illustrated in FIG. 2, and stored in the display controller 28 – Matsuyama ¶78); 
receiving a dipper stick position relative to the pivot axis from the at least one sensor, wherein the dipper stick position is one of inside the pivot axis or outside the pivot axis (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11, and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 2 of the arm 7 to the boom 6, based on a length of the arm cylinder detected by the second stroke sensor 17, and outputs the calculated tilt angle θ 2 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52); 
receiving the direction of movement of the dipper stick relative to the pivot axis from the at least one sensor, wherein the direction of movement of the dipper stick is one of arming away from the pivot axis or arming toward of the pivot axis (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11, and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 2 of the arm 7 to the boom 6, based on a length of the arm cylinder detected by the second stroke sensor 17, and outputs the calculated tilt angle θ 2 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52). 
Matsuyama does not disclose and activating the first actuator in an automatic mode to automatically adjust a height of the pivot axis relative to the frame when the dipper stick position and the direction of movement of the dipper stick are within an automatic control region for automatically maintaining a target grade
However, Brabec teaches and activating the first actuator in an automatic mode to automatically adjust a height of the pivot axis relative to the frame when the dipper stick position and the direction of movement of the dipper stick are within an automatic control region for automatically maintaining a target grade (The method of the present invention includes the steps of: (1) inputting data to the machine control system to define a desired contour (depth or slope) of the excavated surface; (2) positioning the excavator bucket close to the desired contour; (3) enabling automatic control; and (4) automatically controlling movement of the excavator bucket only when the position of the excavator bucket is within a predetermined distance or angle of the desired contour. & In the first type of automatic depth control, both the depth and bucket angle are automatically controlled. The bucket translates at a fixed angular orientation through the excavation pass with the cutting edge 34 following the desired depth 35, and this is achieved by the system controller 44 controlling both the bucket cylinder 28 and the boom cylinder 18 – Brabec Fig 1 and Column 2 Lines 7-15, and Column 6 Lines 40-46).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 12
Matsuyama further discloses wherein operating the first actuator in an automatic mode comprises (based on a length of the boom cylinder detected by the first stroke sensor 16 – Matsuyama Fig 8 and ¶51, and ¶52): 
moving the boom upwards when i) the dipper stick is outside the pivot axis and ii) the dipper stick is arming in (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11 , and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 1 of the boom 6 in a direction orthogonal to a horizontal plane in a local coordinate system of the excavator 100 , in particular, a local coordinate system of the vehicle body 1 , based on a length of the boom cylinder detected by the first stroke sensor 16 , and outputs the calculated tilt angle θ 1 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52 - Examiner reasons that based on the aforementioned 112(b) interpretation, the movement of the first actuator that moves the position of the dipper stick is taught by the changing position of the boom arm assembly due to sensor inputs); 
moving the boom upwards when i) the dipper stick is inside the pivot axis and ii) the dipper stick is arming away (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11 , and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 1 of the boom 6 in a direction orthogonal to a horizontal plane in a local coordinate system of the excavator 100 , in particular, a local coordinate system of the vehicle body 1 , based on a length of the boom cylinder detected by the first stroke sensor 16 , and outputs the calculated tilt angle θ 1 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52 - Examiner reasons that based on the aforementioned 112(b) interpretation, the movement of the first actuator that moves the position of the dipper stick is taught by the changing position of the boom arm assembly due to sensor inputs); 
moving the boom downwards when i) the dipper stick is outside the pivot axis and ii) the dipper stick is arming away (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11 , and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 1 of the boom 6 in a direction orthogonal to a horizontal plane in a local coordinate system of the excavator 100 , in particular, a local coordinate system of the vehicle body 1 , based on a length of the boom cylinder detected by the first stroke sensor 16 , and outputs the calculated tilt angle θ 1 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52 - Examiner reasons that based on the aforementioned 112(b) interpretation, the movement of the first actuator that moves the position of the dipper stick is taught by the changing position of the boom arm assembly due to sensor inputs); 
and moving the boom downwards when i) the dipper stick is inside the pivot axis and ii) the dipper stick is arming in (For example, the first stroke sensor 16 is provided at the boom cylinder 10 , the second stroke sensor 17 is provided at the arm cylinder 11 , and the third stroke sensor 18 is provided at the bucket cylinder 12, The sensor controller 39 calculates a tilt angle θ 1 of the boom 6 in a direction orthogonal to a horizontal plane in a local coordinate system of the excavator 100 , in particular, a local coordinate system of the vehicle body 1 , based on a length of the boom cylinder detected by the first stroke sensor 16 , and outputs the calculated tilt angle θ 1 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52 - Examiner reasons that based on the aforementioned 112(b) interpretation, the movement of the first actuator that moves the position of the dipper stick is taught by the changing position of the boom arm assembly due to sensor inputs).
As per claim 13
Matsuyama does not disclose deactivating the automatic mode of the first actuator when the dipper stick position and the direction of movement of the dipper stick are outside the automatic control region.
However, Brabec teaches deactivating the automatic mode of the first actuator when the dipper stick position and the direction of movement of the dipper stick are outside the automatic control region (The method of the present invention includes the steps of: (1) inputting data to the machine control system to define a desired contour (depth or slope) of the excavated surface; (2) positioning the excavator bucket close to the desired contour; (3) enabling automatic control; and (4) automatically controlling movement of the excavator bucket only when the position of the excavator bucket is within a predetermined distance or angle of the desired contour. & If the excavator bucket is positioned outside the working depth window with respect to the desired depth, then the automatic depth control of the present invention does not engage. & In the first type of automatic depth control, both the depth and bucket angle are automatically controlled. The bucket translates at a fixed angular orientation through the excavation pass with the cutting edge 34 following the desired depth 35, and this is achieved by the system controller 44 controlling both the bucket cylinder 28 and the boom cylinder 18 – Brabec Fig 1 and Column 2 Lines 7-15, Column 2 Lines 33-36 and Column 6 Lines 40-46).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 14
Matsuyama further discloses wherein the control architecture is further configured to execute instructions to (The processing unit 26 P of the working unit controller 26 executes a computer program for controlling the working unit 2 to control the working unit 2. The control of the working unit 2 includes the intervention control and control by a method of controlling a work machine according to an embodiment. The storage unit 26 M stores a computer program for controlling the working unit 2 – Matsuyama ¶73). 
Matsuyama does not disclose activating the third actuator in the automatic mode to automatically curl or dump the implement to adjust an angle a cutting edge of the implement engages the surface, when the dipper stick position and the direction of movement of the dipper stick are within the automatic control region, the automatic mode maintaining the target grade.
However, Brabec teaches activating the third actuator in the automatic mode to automatically curl or dump the implement to adjust an angle a cutting edge of the implement engages the surface when the dipper stick position and the direction of movement of the dipper stick are within the automatic control region, the automatic mode maintaining the target grade (The method of the present invention includes the steps of: (1) inputting data to the machine control system to define a desired contour (depth or slope) of the excavated surface; (2) positioning the excavator bucket close to the desired contour; (3) enabling automatic control; and (4) automatically controlling movement of the excavator bucket only when the position of the excavator bucket is within a predetermined distance or angle of the desired contour. & In the first type of automatic depth control, both the depth and bucket angle are automatically controlled. The bucket translates at a fixed angular orientation through the excavation pass with the cutting edge 34 following the desired depth 35, and this is achieved by the system controller 44 controlling both the bucket cylinder 28 and the boom cylinder 18 – Brabec Fig 1 and Column 2 Lines 7-15, and Column 6 Lines 40-46).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 15
Matsuyama further discloses wherein operating the third actuator in the automatic mode comprises (based on a length of the bucket cylinder detected by the third stroke sensor 18 – Matsuyama Fig 8 and ¶51, and ¶52): 
dumping the implement when the dipper stick is arming in (For example, the first stroke sensor 16 is provided at the boom cylinder 10…The sensor controller 39 calculates a tilt angle θ 3 of a tooth tip 8 T of the bucket 8 to the arm 7 , based on a length of the bucket cylinder detected by the third stroke sensor 18 , and outputs the calculated tilt angle θ 3 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52); and
curling the implement when dipper stick is arming away (For example, the first stroke sensor 16 is provided at the boom cylinder 10…The sensor controller 39 calculates a tilt angle θ 3 of a tooth tip 8 T of the bucket 8 to the arm 7 , based on a length of the bucket cylinder detected by the third stroke sensor 18 , and outputs the calculated tilt angle θ 3 to the working unit controller 26 and the display controller 28 – Matsuyama Fig 8 and ¶51, and ¶52).
As per claim 16
Matsuyama does not disclose wherein the controller is further configured to deactivate the automatic mode of the third actuator when the dipper stick position and the direction of movement of the dipper stick are outside the automatic control region. 
However, Brabec teaches wherein the controller is further configured to deactivate the automatic mode of the third actuator when the dipper stick position and the direction of movement of the dipper stick are outside the automatic control region (The method of the present invention includes the steps of: (1) inputting data to the machine control system to define a desired contour (depth or slope) of the excavated surface; (2) positioning the excavator bucket close to the desired contour; (3) enabling automatic control; and (4) automatically controlling movement of the excavator bucket only when the position of the excavator bucket is within a predetermined distance or angle of the desired contour. & If the excavator bucket is positioned outside the working depth window with respect to the desired depth, then the automatic depth control of the present invention does not engage. & In the first type of automatic depth control, both the depth and bucket angle are automatically controlled. The bucket translates at a fixed angular orientation through the excavation pass with the cutting edge 34 following the desired depth 35, and this is achieved by the system controller 44 controlling both the bucket cylinder 28 and the boom cylinder 18 – Brabec Fig 1 and Column 2 Lines 7-15, Column 2 Lines 33-36 and Column 6 Lines 40-46).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 17
Matsuyama further discloses wherein maintaining the target grade is sourced from feedback from one or more of a global positioning system and the dipper stick position relative to the frame (The display controller 28 has a processing unit such as a CPU and a storage unit such as a RAM and a ROM. The display controller 28 obtains the reference position data P and the swing body orientation data Q being the swing body location data from the global coordinate calculation unit 23. In the embodiment, the display controller 28 generates, as working unit position data, bucket tooth tip position data S representing a three-dimensional position of the tooth tip 8 T of the bucket 8. Then, the display controller 28 uses the bucket tooth tip position data S and target excavation information T to generate target excavation profile data U. – Matsuyama ¶58 – Examiner reasons that since the display controller is determining the excavator’s location utilizing the GPS and determines how to maintain the target excavation profile, that the GPS data is utilized to maintain the target profile).
Matsuyama does not disclose and a positioning of the dipper stick relative to the frame.
However, Brabec teaches and the dipper stick position relative to the frame (The machine control system 36 includes three angle sensors 38, 40, and 42, that provide data to a system controller 44 about the angular positions of the boom 16, stick 22, and bucket 26, respectively, The first type of automatic depth control (depth and bucket angle) is achieved by the system controller 44 controlling both the boom cylinder 18 and the bucket cylinder 28 during the excavation pass. The second type of automatic depth control (depth only) is achieved by automatically controlling only the boom cylinder 18, Under automatic control, the system controller 44 monitors the inputs from the angle sensors 38, 40, and 42 and instructs the valve controller 50 to extend or retract the boom cylinder 28 and optionally the bucket cylinder 28 to move the digging edge 34 of the bucket 26 along the desired depth 35 – Brabec Column 5 Lines 10-13, Column 6 Lines 57-62, and Column 7 Lines 3-8 – Examiner reasons that since the data from the sensors is sent to the control system and that the control system maintains the bucket at the target depth, to maintain a target profile, that the sensor data is utilized to maintain a target profile).
Matsuyama discloses an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile. Brabec teaches an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography by determining the boom’s position utilizing sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Matsuyama an excavator that controls a boom arm assembly to match the bucket’s position with a target terrain profile with an excavator that engages the automatic boom arm assembly control when the boom arm is within a certain proximity to the target topography by determining the boom’s position utilizing sensors, as taught by Brabec, to avoid intervening with the boom control when the operator deems an area safe for manual control and maneuver.
As per claim 18
Matsuyama further discloses wherein arming in of the dipper stick comprises extension of the second actuator (When the right operation lever 25 R is operated forward, the boom 6 is lowered, and when the right operation lever 25 R is operated backward, the boom 6 is lifted… The right and left operation of the right operation lever 25 R corresponds to operation of the bucket 8… When the right operation lever 25 R is operated leftward, the bucket 8 performs excavation, and when the right operation lever 25 R is operated rightward, the bucket 8 performs dumping… Front and back operation of the left operation lever 25 L corresponds to swing of the arm 7. When the left operation lever 25 L is operated forward, the arm 7 performs dumping, and when the left operation lever 25 L is operated backward, the arm 7 performs excavation – Matsuyama ¶44 – Examiner reasons that the excavator will need to extend its arm to excavate and retract the arm upwards and clear in order to dump).
As per claim 19
Matsuyama further discloses wherein arming away of the dipper stick comprises retraction the second actuator (When the right operation lever 25 R is operated forward, the boom 6 is lowered, and when the right operation lever 25 R is operated backward, the boom 6 is lifted… The right and left operation of the right operation lever 25 R corresponds to operation of the bucket 8… When the right operation lever 25 R is operated leftward, the bucket 8 performs excavation, and when the right operation lever 25 R is operated rightward, the bucket 8 performs dumping… Front and back operation of the left operation lever 25 L corresponds to swing of the arm 7. When the left operation lever 25 L is operated forward, the arm 7 performs dumping, and when the left operation lever 25 L is operated backward, the arm 7 performs excavation – Matsuyama ¶44 – Examiner reasons that the excavator will need to extend its arm to excavate and retract the arm upwards and clear in order to dump).
As per claim 20
Matsuyama further discloses wherein the user input interface comprises (When the right operation lever 25…When the left operation lever 25 L – Matsuyama ¶44): 
a first joystick and a second joystick (When the right operation lever 25…When the left operation lever 25 L – Matsuyama ¶44), 
the first joystick arming away the dipper stick when moved forward and arming in the dipper stick when moved backward (When the right operation lever 25 R is operated forward, the boom 6 is lowered, and when the right operation lever 25 R is operated backward, the boom 6 is lifted… The right and left operation of the right operation lever 25 R corresponds to operation of the bucket 8… When the right operation lever 25 R is operated leftward, the bucket 8 performs excavation, and when the right operation lever 25 R is operated rightward, the bucket 8 performs dumping… Front and back operation of the left operation lever 25 L corresponds to swing of the arm 7. When the left operation lever 25 L is operated forward, the arm 7 performs dumping, and when the left operation lever 25 L is operated backward, the arm 7 performs excavation – Matsuyama ¶44 – Examiner reasons that the excavator will need to extend its arm to excavate and retract the arm upwards and clear in order to dump), and 
the second joystick curling an implement when moving the joystick to the left and dumping the implement when moving the joystick to the right (When the right operation lever 25 R is operated forward, the boom 6 is lowered, and when the right operation lever 25 R is operated backward, the boom 6 is lifted… The right and left operation of the right operation lever 25 R corresponds to operation of the bucket 8… When the right operation lever 25 R is operated leftward, the bucket 8 performs excavation, and when the right operation lever 25 R is operated rightward, the bucket 8 performs dumping… Front and back operation of the left operation lever 25 L corresponds to swing of the arm 7. When the left operation lever 25 L is operated forward, the arm 7 performs dumping, and when the left operation lever 25 L is operated backward, the arm 7 performs excavation – Matsuyama ¶44 – Examiner reasons that the excavator will need to extend its arm to excavate and retract the arm upwards and clear in order to dump).
Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims include:
Davis - US-20180094409-A1 - Limiting the automatic control of the boom arm based on its proximity to a target profile. 
Nishi - US-20210164194-A1 - Controlling the direction of the boom arm using two joystick controls.  
It is respectfully request that the Applicants review these references along with the prior art of record in deciding on what if any amendments will be made to the claims
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668